EXHIBIT 10.3
 
[image00003.jpg]






December 26, 2008


Adam White
5762 Ironwood St.
Rancho Palos Verdes, California  90275


Dear Adam:


Reference is made to the (change-in-control) Severance Agreement dated September
11, 2008, entered into by and between you and International Rectifier
Corporation (the "Severance Agreement").


The purpose of this letter is to supplement the terms of the Severance Agreement
to include terms and conditions designed to make any payments pursuant to the
Severance Agreement compliant with Section 409A of the Internal Revenue Code of
1986, as amended (including the Treasury Regulations and other published
guidance related thereto) ("Section 409A").


Your Severance Agreement is hereby modified as follows; capitalized terms used
but not defined herein shall have the meaning ascribed to them in the Severance
Agreement:


1.      Severance.  Subject to the conditions of payment described in Section 10
relating to specified employees, any Cash Severance payable pursuant to Section
2(b) of the Severance Agreement shall be paid in a cash lump sum on the 60th day
following your "separation from service," provided you have promptly executed
and delivered (and not revoked) a Release Agreement within 50 days of your
termination; provided, however, that if you fail to execute and deliver such
release, or you revoke such release, you shall not be paid any Cash Severance
pursuant to the Severance Agreement.  For this purpose, a "separation from
service" shall be defined within the meaning of Treasury Regulation Section
1.409A-1(h)(1), without regard to the optional alternative definitions available
thereunder.


Except as modified hereby, your Severance Agreement remains unmodified.  Please
indicate your agreement with the foregoing by signing where indicated below.


Regards,


INTERNATIONAL RECTIFIER CORPORATION


By:
Its:  Assistant Secretary


Acknowledged and agreed:




/s/ Adam White                                   
Adam White

